Order confirming award of arbitrators modified by eliminating therefrom the provision for judgment of foreclosure and sale of the premises described in respondent’s notice of mechanic’s hen and as so modified affirmed, with costs to appellant. The judgment of foreclosure and sale entered thereon is vacated and annulled, without costs. There is no justification for an order directing judgment of foreclosure and sale under a mechanic’s hen theretofore filed upon an award made by arbitrators under the contract made between the parties to submit their differences to arbitrators. Lazansky, P. J., Hagarty, Carswell, Seudder and Davis, JJ., concur.